Title: Enclosure: Lafayette’s Description of his Finances, [ca. 18 November 1809]
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: 


            
              
		  Compte rendu Sur la fortune du Gal Lafayette a differentes epoques de sa vie
              
              Les trois premieres époques dont nous allons faire mention Sont litteralement copiées d’un Etat donné par M. Gratepain Morizot Ancien Avocat au Parlement de Paris et actuellement membre du Corps Legislatif; il fut chargé des affaires du Gal Lafayette jusqu’en 1792. et obligé d’en rendre un compte rigoureux à la Commune de Paris du 10. Aoust de cette année. l’Etat suivant jusqu’en 1792. est pris sur l’original ecrit de la main de M. Gratepain Morizot; nous n’en retrancherons pas même les observations qu’il a jugé à propos d’y ajouter.
              
              
		  
		  Etât de ce qu’ont coûté à Mr De Lafayette les Révolutions Américaine et française
              
              
              
                
                  
                           Ire Epoque
                  Pour procéder avec ordre et clarté, il faut commencer par etablir sa position en 1777. au moment de son premier Embarquement
                
                
                  
                  Ses Revenus etaient:
                
                
                  
                  
		  
		  Rentes sur les Etats de Bretagne, le clergé, la compagnie des Indes et sur Mrs De La tremoille, de Montmorin & autres
                  16,000.₶
                
                
                  
                  
		  Dot de Made De La Fayette
                  9000.
                
                
                  
                  
		  Loyers de l’hôtel de La Marck
                  9,000.
                
                
                  
                  Terres D’auvergne
                  15,000.
                
                
                  
                  De Bretagne
                  60,000.
                
                
                  
                  De Touraine
                  13 000.
                
                
                  
                   
		  Et Succession de M. de La Riviere Ayeul tant en terres qu’en rentes
                  
                             24 000.
                
                
                  
                  Total net, cest à dire toutes impositions prélevées
                  
                           146,000.₶ 
                
              
              
                
                  
            Ses charges annuelles consistaient
                  
                
                
                  A Made de La Marck
         
                  
            6000
                  }
                  
                
                
                  
            
		  Rentes viagères à l’Abbé fayon et autres
         
                  
            4000.
                  
                
                
                  
            
            
		  
		  Pension Alimentaire à l’hotel de Noailles
            
            
         
                  
            8000.
                  96,000.
                
                
                  depenses de toute la maison y compris Mr de Lafayette pour mille 
               Louis et Madame
             pour 10000.₶
                  78000.
                  ———
                
                
                  Restait de libre
                  
                  
                  
                           50,000.₶ 
         
                
              
              
                
                  De 1777 à 1783. ce qui fait six ans, cet excédent de 50000.₶ a déjà fait cent mille Ecus cy
                  300000.₶
                
                
                  Ensuite il a fallu vendre les terres:
                  
                
                
                  De Latouche près Malestroit
                  73000.
                
                
                  De Ploeuc près Quintin
                  150000.
                
                
                  Du Pelinet près Guingamp
                  120000.
                
                
                  De Lisle Aval, Du Vaucouronné, de la ville dorée Beaumanoir près S. Brieux
                  121,000.
                
                
                
                  Emprunter de Made D’Esclignac
                  145000.
                
                
                  Et recevoir au clergé des remboursements pr
                  
                              124 000.
                
                
                  Partant la révolution Américaine semblerait avoir couté
                  1,033,000.₶
                
              
              Mais comme pendant Sa durée le Gal Lafayette est revenu deux fois en Europe et que nécessairement il a du dépenser au delà des 96,000₶ relatés cy dessus il ne serait pas équitable d’attribuer la totalité de ce million. 33. mille Livres à des objets d’utilité réelle et publique; ainsi, en retranchant ce qui peut etre etranger au but qu’on Se propose et en faisant même justice du trop de Magnificence il est convenable de
				dire qu’à la rigueur on aurait pu rendre les mêmes services sans que les frais s’elevassent à plus de 700. mille francs.
              Les 733 mille Livres de la vente des terres ont diminué les revenus de 28000.&livretournois; En 1783. ils n’etaient donc plus que de 118000.₶
                  
              ——————————
              
                
                  
                           2e Epoque
                        
                  De 1783. à l’instant de la Révolution française les revenus ont été diminués de 10. mille Livres par la vente des Terres de K. Guillay, De la Vasseliere en Bretagne.
                
                
                  
                  
                           
                           Et pour expliquer cette diminution on Se rappellera que M. de Lafayette fit dans l’intervalle des deux revolutions des voyages en Amerique et en Allemagne, que les affaires Bataves, celles des protestants en france, les événemens préliminaires à la révolution française furent l’occasion de quelques dépenses et que l’achat d’une habitation à Cayenne pour un Essai de l’affranchissement graduel des Noirs lui occasionna un déboursé de plus de 120,000.₶
                        
                
                
                  
                  Tous ces articles réunis auraient dû emporter une bien plus forte diminution de Capital; mais il a été pourvu à l’excédent de dépenses par des ventes de bois et par des opérations de féages.
                
                
                  
                  De la Sorte, les revenus au 1er Juillet 1789. etaient encore de 108,000.₶
                
                
                  
                  Cette Somme n’etant que pour faire face aux dépenses annuelles et ordinaires, on ne va parler que des objets dont les suites de la Revolution ont necessité la vente.
                
                
                  
                  Terres de K Martin, de K Garric et du Pont blanc près Tréguier
                  176000.
                
                
                  
                  De S. Eloy de Crapado près Moncontour
                  68000.
                
                
                  
                  Remboursemens de rentes foncieres en Bretagne
                  72000.
                
                
                  
                  Vente de Reignac et dépendances en Touraine
                  370000.
                
                
                  
                  Emprunts: de Mr de Luzignem
                  120000.
                
                
                  
                  
                           de Made de Narbonne
                  70000.
                
                
                  
                  Et de Mr Lobinhes
                  20000.
                
                
                  
                  Le prix de la Vaisselle portée à la monnaye
                  
                             24 000.
                
                
                  
                  Total
                  920,000.₶
                
                
                  
                  Sur cela il faut déduire le prix de Langeac de
                  
                           170 000.
                
                
                  
                  Reste pour dépenses uniquement relatives à la Révolution française
                  
                           750 000.₶ 
                
                
                  
                  Na On ne parle point de la vente de l’hotel de Lamarck parceque le prix en est representé par la maison rue de Lille.
                
                
                
                  
                  La vente des Terres designées dans cette 2e Epoque et les intérêts des Capitaux empruntés et non rendus ont diminué les revenus de 33. mille Livres:
                
                
                  
                  ————
                
                
                  3e Epoque 
                           10. aoust 1792
                  
                           
                           D’après le resultat de la 2de Epoque les revenus ne devaient plus subsister que pour 75,000.₶ au 10. aoust 1792. mais par les augmentations successives pendant les dix ans qui ont précédé et non obstant la Suppression de tous les droits feodaux, le fait est, qu’à ce jour 10. aoust 1792. Ces revenus s’elevaient encore à 80,000.₶ comme cela a été démontré par l’Etat Général remis en Janvier 1793. aux chefs du Bureau des Emigrés du Départemt de la Seine et dont voici l’analyse.
                
                
                  
                  Moitié dans les Terres d’Azay, la folaine, Chevigny fontenay, Armançay et le Breuil en Touraine
                  10000.₶
                
                
                  
                  Terres de K au frait, S. Michel, Lariviere
                  24000.
                
                
                  
                  du vieux marché, le Parc et Ledresnay
                  5500.
                
                
                  
                  De S. Quihöet et Duplessix
                  12000.
                
                
                  
                  de Chavaniac, Vissac Lafayette, Langeac et Clavieres
                  18,000
                
                
                  
                  Et Rentes à Paris sur la nation et Sur particuliers
                  
                           10 500.
                
                
                  
                  Somme pareille
                  
                           80 000.
                
                
                  
                  Il est vrai que ces 80,000₶ etaient grevées de 13,200₶ d’interets envers Mrs de Luzignem de Narbonne, Lobinhes et de Naucaze; mais comme la nation qui s’est emparée de tous les biens n’a guères payé que les 78,000₶ duës à M. de Naucaze pour le prix de Clavières il est de toute Vérité que ce qui lui est resté Se porte encore à plus de 76,000₶ de rente dont voici l’evaluation.
                
                
                  
                  Les 65,500.₶ restant des immeubles font au denier 30
                  1,965,000₶
                
                
                  
                  
                           et les 10500.₶ de rentes au denier 20. font
                  210,000
                
                
                  
                  Outre ce, il etait echu au 10. aoust 1792. tant en fermages, arrerages de rentes que pour bois
                  112910.
                
                
                  
                  L’hotel qu’avait Mr de Lafayette rue de Lille a été acheté par lui 200,000.₶ il en a dépensé au moins 50. mille pour des additions et aisances et le mobilier qui le garnissait valait bien aussi 50000.₶
                        
                  
                
                
                  
                  Cet effet dont la nation s’est egalement emparée tenait donc lieu à Mr de Lafayette de 300,000.₶ mais comme elle a remboursé à Made De Lafayette sa dot de 200000₶ il convient les déduire sur les 300. encore qu’ils ne lui aient presque rien rendu; et de la sorte il ne restera que cent mille Livres à tirer hors ligne
                  
                              100 000.
                
                
                  
                  Partant la confiscation a encore enveloppé
                  
                           2,387,910.
                
              
              Il y a si peu d’exagération dans ces calculs qu’il Serait facile d’en augmenter le total en Scrutant davantage, et en preuve, on peut rappeller l’indemnité de plus de 50. mille Ecus que l’Etat devait encore à Mr De Lafayette pour le quart d’une forêt appellée le Bois-grand, accordée par charles VII au
                     
                     
                     
                     
                     
                     
                     
                     
                      Maréchal de Lafayette en reconnaissance de ses bons Services contre les Anglais, Quart que depuis, la Maitrise d’Ambert avait repris
              Observations  
                     
   (a) La partie du Compte et des observations qui est de Mr Morizot a été litteralement Copiée Sans changer un mot 
                     

              Si l’on demandait en quoi et comment l’amour de la Liberte a pu couter Quinze cent mille francs à M. de Lafayette il Serait aisé de répondre.
              Que l’achat du navire La Victoire à Bordeaux et les effets embarqués nommément à Son Second voyage tels que Sabres, Epées, pistolets, Ceintures, Dragonnes Epaulettes, galons Tentes, draps et Selles ont absorbé plus de 350,000.₶ et que pareille Somme a été Consommée par les Lettres de change tirées d’Amérique au profit de MM. Kalb, Beaumarchais, Bauluy, Ray de chaumont le Coulteux &a et qu’au désintéressement de M. de Lafayette et aux dépenses de toutes espéces pendant trois ans qu’il a commandé la garde nationale et qu’il a eu une Si grande existence, on ne peut S’etonner que la Revolution française lui ait emporté les 750,000.₶ etablies dans la 2de Epoque de ce tableau.
              
              Ici finit le compte rendu de M. Morizot; il aurait pu ajouter quelques observations qui concourent à expliquer la dépense totale dont il est ici question. Le bâtiment que M. de Lafayette avait acheté en france et qui avait transporté Sa personne, les officiers envoyés par les Commissaires Américains, les Caisses d’armes prises à Bayonne &a périt au retour avant qu’on eut le tems de le faire assurer, ce qui fit une différence de cent mille francs. Le transport des effets cy dessus annoncés, tant ceux destinés par lui aux
				troupes que les autres se fit toujours à grands fraix quelquefois en poste pour tromper l’ennemi; les Voyages depuis celui de Charlestown par terre avec tous les officiers qu’on lui avait donnés, jusqu’à ceux d’Espagne et au dernier d’Amerique couterent beaucoup, Ce qui, joint à toutes les autres considerations rend moins extraordinaire une dépense dans laquelle le Gal Lafayette ne voulut laisser entrer pour rien le Gouvernement Américain ni le Gouvernement français. Quant à celles de la révolution française les personnes qui ont été à portée de Suivre ce
				grand mouvement et d’apprécier les dépenses du Gal Lafayette n’en Seront pas etonnées.
              Il n’en résulte pas moins qu’en vendant pour 10,000.₶ de rentes en terres il aurait pu anéantir les charges ci dessus indiquées, il lui Serait resté alors 70,000.₶ de revenu et une maison de cent mille Ecus. La dot dont il n’avait touché que 200,000.₶ devait produire beaucoup plus. On pensait qu’elle rapporterait définitivement un million. Il est donc vrai que le Gal Lafayette après de grands Sacrifices avait encore une fortune bien suffisante, et que ses enfans, sans compter les Successions eventuelles etaient appellés à un bon héritage patrimonial, on devait à Mr de Lafayette plus de cent mille francs.
              Mais dans les tems de proscription Son bien fut dilapidé et vendu; la dette n’a été diminuée que de 78000₶ de Mr de Naucaze remboursées par sa liquidation et par ce qu’on a recouvré de la terre de Clavières. Mais
				comme les revenus arrierés montant à 112,000.₶ furent Saisis partout, sa famille Se trouva débitrice de plus de 80,000.₶ employées en réparations d’Etablissement à Chavaniac en dépenses Courantes &a Et comme tous ses equipages de 
                     
                     
                     
                     
                     
                     
                     
                     
                     
                     
                     guerre nouvellement faits furent pillés à l’arrivée de Dumouriez il y eut encore une perte de quarante mille francs, ajoutez y environ vingt mille francs qu’il prit avec lui, Seule ressource de Ses compagnons de départ, et l’on trouvera au moment de la
				proscription une dette inattendue de plus de 300,000.₶ 
              
                
                  
            
            
            Il est vrai que M. Governeur Moriss voulut bien quelque tems après prêter cent mille francs en Assignats qui, à l’echelle de dépréciation ont été réduits de maniere à produire à l’epoque du payement y compris les intérêts à 5. p% une Somme de 68,000.₶ que nous compterons plus bas; mais en ne mettant rien pour la subsistance de sa famille et les dépenses auxquelles on fut obligé dans cet etat de persécution, Le voyage de M. George Washington Lafayette en Amérique, celui du reste de la famille jusqu’à hambourg &a on voit que cette généreuse avance de M. Moriss a trouvé dans les objets ci dessus indiqués une espèce de compensation. Il est impossible d’avoir des comptes exacts de ces tems de confusion où toutes les personnes etaient en danger, où tous les documents ont été brulés; on conçoit cependant que, sans parler de dépenses en païs etranger, la dette antérieure à la proscription se Soit trouvée au moins de
         
                  320,000.₶
                
                
                  
            
            
            Les dépenses occasionnées par la captivité ont été enormes; les prisonniers sont restés à leurs fraix, c’est à dire aux fraix du Gal Lafayette qui seul avait quelqu’argent, tant qu’on a pu en tirer d’eux. Mais ce n’etait qu’un petit objet en comparaison de tout ce que ses amis dans toute l’Europe ont prodigué de moyens pécuniaires pour sauver sa vie, pour correspondre avec lui, pour faciliter son evasion. Quelques uns ont fait de grands sacrifices personels, les Sommes généreusement envoyées par le Gouvernement Américain y ont été englouties. La famille du Gal Lafayette à Ollmütz vivait à ses propres fraix. De maniere qu’en arrivant à hambourg après cinq années de prison il n’a rien retrouvé de ce qui lui etait destiné et Seulement un accroissement de dette à M. Governor Moriss jusqu’à l’epoque où il a été payé 68000.₶; à Mr Parish ancien Consul des Etats Unis, Quarante trois mille Livres; à M. Bollman un Contract réduit à 30000.₶
            
            
                        
                  141000.
                
                
                  
            
            
            
            Vingt quatre mille francs envoyés par M. King, pareille Somme léguée par Mrs Edwards, dame Anglaise, ont Servi à Soutenir le Gal Lafayette, sa famille, à aider quelques amis proscrits tant en holstein qu’en hollande et à payer des voyages de Sa famille en france pour recouvrer les débris de Sa fortune, jusqu’à l’epoque de son retour en l’an 8. quelques mois avant l’année 1800.
            
            
         
                  ––––––––
                
                
                  
                  
                           461,000.₶ 
         
                
                
                  
            
            
            Alors Mr de Luzignem Son Créancier pour 100,000.₶ s’est Contenté d’un payement en terres. Made de Narbonne a Consenti à un remboursement d’une dette de 40,000.₶ pour moitié de cette somme argent Comptant.
             
            
            On a trouvé dans les papiers du Gal Greene une note de 24,000.₶ dus à Son ami, mais d’un autre côté le Gal Lafayette a été obligé de faire un 
                           
                           
                           
                           
                           
                           
                           
                           
                           
                           
                           
                           payement de 20,000₶ pour un domaine près de Lafayette qu’il allait Solder avec une vente en Bretagne; la Saisis de l’une et de l’autre propriété ne lui a laissé que la dette; les intérêts qui avaient courru pour toutes Ses dettes n’ont pas tous été exigés, mais il en a fallu acquitter une grande partie, tandis qu’il n’a pu etre payé que d’une Seule dette de la succession de M. de Montmorin; Enfin beaucoup de personnes pour lesquelles Soit par amitié particuliere Soit dans le mouvement de la Révolution il avait répondu ayant péri ou Se trouvant insolvables, toutes ces demandes sont revenues tomber sur lui on conçoit donc qu’avant de rentrer dans aucune partie de Ses biens, le Gal Lafayette Se Soit trouvé par une Sorte de fatalité endetté de près de 400,000.₶ ne mettons que
            
         
                  380,000.₶
                
                
                  
            
            
            
            
            Quant aux cent mille francs et plus qu’on lui devait encore, la famille Suffrein 40,000₶ la famille Latremoille 20,000₶ M. de Canillac 15,000.₶ Mrs Dulac 10,000₶ &a c’etaient toutes personnes ruînées et détruites de maniere que tout cela est resté pr mémoire.
            
            
            
         
                  
                
                
                  
            
            
            
            M. de Lafayette a retrouvé en Auvergne et en Bretagne, non Sans quelques Sacrifices 9000.₶ de rentes; l’heritage de sa belle-mere partagé seize mois après Son retour etait réduit à un bien estimé Cent mille ecus, mais ne rapportant que huït mille francs de revenu net de fermage, la maison et les bois entrant dans cette estimation pour 54,000.₶ Il y avait quelques charges annuelles 23,000.₶ de Soulte et compensation et 42,000.₶ pour Sa part de réparations de fermes. La maison dont les murs seuls etaient Solides avait besoin que tout l’intérieur fut remis à neuf: M. de Lafayette n’a retrouvé pour lui ni pour sa famille ni meubles ni linge, ni rien de ce qui constitue un Etablissement; il a été obligé de tout acheter.
            
            
         
                  
                
                
                  
            Il est vrai que le Gouvernement voulant garder une proprieté de Girofliers à Cayenne qui avait acquis depuis douxe ans une grande valeur et dont on lui offrait au premier mot Trois cent mille francs l’a achetée 140,000. nous mettrons cette somme en compensation pour tous les frais d’etablissement et les réparations cy dessus indiqués.
                  
                
                
                  
            
            
            
            C’est dans cette Situation que le Gal Lafayette apprit que le Congrès des Etats Unis voulait bien S’occuper du rétablissement de sa fortune et qu’au lieu de vendre ce qui lui restait de propriétés il pourrait le donner à ses Enfans et former à Lagrange un Etablissement pour lui et sa famille, il y fut d’autant plus encouragé que bientôt au lieu des terres militaires sur l’Ohio, le Congrès eut la bonté de placer le don sur les meilleures terres de Louisiane dont une partie touchait à la Nouvelle Orléans: tous les renseignements qu’il reçut Sur ce magnifique présent Se reunissaient à lui donner une immense valeur et l’assurer qu’aucun intérêt d’emprunt ne pouvait egaler l’accroissement annuel du prix de cette Superbe propriété.
            
            
         
                  
                
                
                  
            
            Le premier effet fut de se libérer des 23,000.₶ de Soulte avancés par son Beau frere M. de Grammont, de 17. autres 
                           
                           
                           
                           
                           
                           
                           
                           
                           
                           mille francs qu’il lui devait pour une compensation et pour argent fourni à Made Sa Tante dans les tems orageux. En plaçant cette dette de 40,000.₶ sur les Terrains de Louisiane
            
         
                  
                
                
                  
            
            
            
            
            Il donna à ses trois enfans par contrat de Mariage ce qu’il avait recouvré de bien; trois mille Livres de rentes pour chacun et S’occupa de donner plus de valeur à l’heritage de sa belle mere que Made sa fille et lui se reservaient pendant leur vie.
            
            
            
         
                  
                
                
                  
            Les améliorations agricoles qu’il y a faites sont un objet de 40,000.₶; il a fallu plus de 20,000₶ d’achats pour se former un arrondissement de culture. Son capital d’exploitation lui a couté 30,000.₶ Total.
                  
            90,000.
                
                
                  
            Mais aussi au lieu d’un fermage de 8000₶ sur lequel il a cédé 2400. de fermage pour payer les charges et qui, par conséquent serait réduit à 5600.₶ il retire déjà de 12 à 13000.₶ de sa ferme et la portera plus haut, Encore en a-t-il retiré une portion qu’il a mise en bois, ce qui a augmenté ses dépenses d’amélioration de plus de
                  
                             10,000.
         
                
                
                  
            Nous trouverons donc dans cet apperçu un capital de
                  480,000₶
                
                
                  
            
            Le Gal Lafayette a marié ses trois enfans, il a eprouvé un accident qui a nécessité des voyages, d’autres l’ont été par des devoirs sacrés. Son revenu dans les premieres années de son retour a été très insuffisant.
         
                  
                
                
                  Mettons pour tous ces objets.
                  
                             40,000.
         
                
                
                  
                  
                           520,000₶ 
         
                
              
              Voilà donc, sans entrer dans des details aussi exacts que M. Morizot, l’explication d’un capital à liquider d’environ Cent mille dollars.
              Mais s’il est vrai que dans les premiers tems la fortune du Gal Lafayette eut pu etre liquidée avec cent mille Dollars, on ne doit pas perdre de vue, que les intérêts de la plupart des capitaux augmentaient annuellement Sa dette; Cependant il s’est tenu long tems à ne parler que de cette Somme parce qu’il etait toujours question de lui composer avec une partie des ventes un revenu dont il aurait destiné une portion à payer les intérêts de l’accroissement de Capital tel qu’il Serait à l’epoque où l’operation de Louisiane Serait terminée; les Lettres qu’il recevait lui donnant toute assurance que l’augmentation annuelle de la valeur de ces terres qui lui resteraient aurait bientot comblé cette différence.
              Plusieurs années s’etant depuis ecoulées, la difference est devenue enorme, et les intérêts accumulés de ses dettes, les sacrifices ruîneux qu’il a fallu faire en attendant journellement les nouvelles des Etats Unis qu’il avait lieu d’espérer ont prodigieusemt augmenté cette Somme. M. Baring et M. Parker lui ont avancé des fonds à 5. p%, les autes ont couté 10. et 12., mettons 8 p%. de prix moyen, il suffit de Cinq ans pour augmenter cette Somme de plus de 200,000.₶ Sans compter les intérêts des intérêts; Six ans la porteraient à plus de 250,000.₶ il est vrai que les dépenses ajoutées au Capital des dettes qu’il a trouvées
				ont été Successives.
              Le malheur qu’a eprouvé le Gal Lafayette a nécessité des arrangements de famille faits à l’amiable mais toujours Couteux, Sans compter le Sacrifice de 2400.₶ de revenu du fermage etranger à son exploitation et destiné à payer des charges de succession.
              
              On voit qu’en même tems que la munificence du Congrès l’a tiré lui et sa famille d’une ruine certaine et non méritée, il est d’une grande urgence que les ressources qui lui ont été Si généreusement offertes et Si amicalement annoncées se
				réalisent bientôt du moins jusqu’a la concurrence de la complette liquidation de sa fortune.
              D’après ce Compte rendu, dont la premiere partie est un Etat très exact donné par M. Morizot et l’autre un apperçu Suffisant pour juger la Situation du Gal Lafayette; les dépenses de même nature quoique successives ayant été mises ensemble, on peut Se faire une idée des Sommes qu’il aurait fallu dès la premiere année du don de la Louisiane, de celles qu’il faudrait à présent et de l’urgence qu’il y a de ne pas perdre de tems pour la Liquidation de Ses dettes. La Correspondance Américaine toute interrompue qu’elle a été par les
				difficultés politiques lui a donné l’assurance d’une fortune non Seulement égale à cette liquidation mais devant offrir un excédent considérable pour sa famille; c’est dans cette confiance que
				Supposant Sa fortune liquidée par un arrangement Sur les terres de Louisiane, et laissant l’excédent pour les dots futures de ses petits enfans, nous chercherons ce qui lui resterait de revenu pour vivre à Lagrange.
              Par l’arrangement de famille fait entre le gal Lafayette et Ses trois enfans il s’est chargé de payer tous les capitaux de dettes Communes qui entrent dans le Compte des engagements à Solder sur la Louisiane.
              Il a reconnu leur droit aux 3000.₶ de Rentes pour chacun en tout, 9000.₶ de Biens en Auvergne & en Bretagne qui leur etaient assurés par contrat de Mariage, neuf cent francs de rentes en Bretagne: deux mille quatre cent francs de fermes de Brie sur la Succession de sa belle mere ont été abandonnés à ses enfans pour acquitter annuellement les charges de charité et pensions léguées par les personnes qu’ils ont eu le malheur de perdre.
              Le Gal Lafayette a reconnu à Ses enfans la propriété du reste du domaine de Lagrange, mais S’en est reservé l’usufruit. Ce domaine Consiste.
              1° En bois tellement augmentés en valeur que dès à présent et Sans compter une jeune futaye de 26. arpents ils rapportent près de mille ecus de rentes et Suffisent malgré la cherté de ce Combustible non seulement à tous les besoins de chauffage de la famille, mais à quelques autres petites dépenses.
              2° En une maison, qui, d’après les dépenses cy dessus désignées est à présent en bon Etat et Suffisament meublée pour lui, Ses trois enfans, sa belle fille, Ses deux gendres et Sept petits Enfans, faisant en tout quatorze personnes.
              3° En une Exploitation de ferme qui lui rapportera l’année prochaine, tous fraix faits, douze à treize mille francs de revenu net et augmentera en valeur dans les années Suivantes.
              4° À ce revenu Territorial il faut joindre la Solde de retraite düe à son grade de Général, qui est de six mille francs moins une legere retenue.
              Il s’ensuit qu’en supposant toutes les dettes payées par les terres que le Congrès a eu la munificence de lui donner en Louisiane, chacun des enfans de M. de Lafayette ayant de lui 3000.₶ de rente, toute sa famille etant logée et chauffée chez lui, il aurait un revenu de dix huit mille Livres de rentes qui Sera porté Successivement à 20,000.₶
                  
              C’est ainsi que la faveur des Etats Unis l’aurait tiré d’une Situation en apparence désespérée pour lui assurer la possession d’un revenu rigoureusement Suffisant, qu’une très petite augmentation prise dans ses arrangements
				de Louisiane rendrait Complet et l’expectative d’un grand avantage futur pour ses enfans, lors même qu’il Serait obligé, pour liquider Sa fortune, d’abandonner aux prêteurs la moitié des accroissements
				de valeur qui auront lieu d’ici à 10. ans.
            
            
              N.B. Depuis la rédaction de cet ecrit, les renseignements arrivés de Louisiane sur le gage de l’Emprunt désiré Sont tellement Satisfaisants, qu’il parait qu’un intérêt de 10. p.%. S’accumulant avec le principal, le tout païable de cinq à dix ans et hypothéqué Sur le terrain près de la ville, devrait offrir aux preteurs un avantage Suffisant et toute la sécurité nécessaire.
            
           
            Editors’ Translation
            
              
                Review of General Lafayette’s wealth during various periods of his life
                
                The first three periods we are going to mention are literally copied from a statement given by Mr. Gratepain Morizot, former counsel to the Parlement of Paris and currently a member of the Corps Legislatif; he was in charge of General Lafayette’s affairs until 1792, and he was obliged to give a rigorous account of them to the Paris Commune on 10 August of that year. The following statement is taken from the original document written in Mr. Gratepain Morizot’s hand; we will not even remove the observations he deemed appropriate to add to it.
                
                Statement of what the French and American revolutions cost Mr. de Lafayette.
                
                
                
                  
                    
                           1st Period
                    In order to proceed with order and clarity, it is necessary to start by establishing his position in 1777 at the time of his first departure.
                  
                  
                    
                    His revenues were:
                  
                  
                    
		  
		  
                    Income from the estates in Brittany, the clergy, the Indies company and from Messrs. de La Tremoille, de Montmorin & others
                    16,000.₶
                  
                  
                    
		  
                    Dowry from Madame de Lafayette
                    9000.
                  
                  
                    
		  
                    Rent from the hôtel de La Marck
                    9,000.
                  
                  
                    
                    Lands in Auvergne
                    15,000.
                  
                  
                    
                    in Brittany
                    60,000.
                  
                  
                    
                    in Touraine
                    13000.
                  
                  
                     
		  
                    And his inheritance from Mr. de La Riviere the elder in land as well as in annuities
                    
                             24 000.
                  
                  
                    
                    Net total, that is to say all taxes taken out
                    
                           146,000.₶ 
                  
                
                
                  
                    
            His annual charges consisted of
                    
                  
                  
                    To Madame de La Marck
         
                    
            6000
                    }
                    
                  
                  
                    
            Life annuities to the Abbé Fayon and others
         
                    
            4000.
                    
                  
                  
                    
            
            Maintenance of the hôtel de Noailles
            
            
         
                    
            8000.
                    96,000.
                  
                  
                    Household expenses, including one thousand for Mr. de Lafayette; for Louis and Madame 10000.₶
                    78000.
                    ———
                  
                  
                    Funds remaining available
                    
                    
                    
            50,000.₶ 
                              
         
                  
                
                
                
                  
                    
                           During the six years between 1777 and 1783, these surpluses of 50,000.₶ added up to one hundred thousand écus, or
                        
                    300000.₶
                  
                  
                    
                           Then, it was necessary to sell the following lands:
                        
                    
                  
                  
                    
                           Latouche near Malestroit
                    73000.
                  
                  
                    
                           Plouec near Quintin
                    150000.
                  
                  
                    
                           Pelinet near Guingamp
                    120000.
                  
                  
                    
                           Lisle Aval, Vaucouronné, La ville dorée Beaumanoir near St. Brieuc
                    121,000.
                  
                  
                    
                           To borrow from Madame D’Esclignac
                        
                    145000.
                  
                  
                    
                           And to receive reimbursements from the clergy:
                        
                    
                              124 000.
                  
                  
                    
                           Therefore the American Revolution would seem to have cost
                    1,033,000.₶
                  
                
                But as during this period General Lafayette returned to Europe on two occasions and as he necessarily had to spend more than the 96,000₶ mentioned above, it would not be fair to attribute the whole of this one million 33 thousand livres to objects of real and public utility; thus, by deducting what could be considered foreign to the proposed goal, and even while doing justice to the excesses of magnificence, it is
			 appropriate to say that the same services might have been rendered without their cost exceeding 700 thousand francs.
                The 733 thousand Livres from the sale of the lands diminished his income by 28000.₶ Therefore in 1783 it was only 118000.₶
                  
                ——————————
                
                  
                    
                           2d Period
                    From 1783 until the outbreak of the French Revolution, his income fell an additional 10 thousand livres through the sale of the lands of K. Guillay, De la Vasseliere in Brittany.
                  
                  
                    
                           
                           
                    And to explain this decrease one should recall that Mr. de Lafayette visited America and Germany in the interval between the two revolutions, that the affairs of the Batavians and of the Protestants in France and the events prior to the French Revolution caused a few expenses, and that the purchase of a residence in Cayenne in an attempt to gradually emancipate African slaves caused a disbursement of more than 120,000.₶
                        
                  
                  
                    
                    All of these expenditures put together should have led to a much greater decrease in his capital; but the excess expenses were offset by the sale of wood and the collection of tolls.
                  
                  
                    
                    Thus, his income as of 1 July 1789 was still 108,000.₶
                  
                  
                    
                    This sum being earmarked for ordinary and annual expenses, we are only going to discuss items that had to be sold as a result of the Revolution.
                  
                  
                    
                    Lands of K Martin, of K Garric and of Pont Blanc near Tréguier
                    176000.
                  
                  
                    
                    S. Eloy de Crapado near Moncontour
                    68000.
                  
                  
                    
                    Repayment of farm income in Brittany
                    72000.
                  
                  
                    
                    Sale of Reignac and outbuildings in Touraine
                    370000.
                  
                  
                    
                    Borrowing: from Mr. de Luzignem
                    120000.
                  
                  
                    
                           
                    from Madame de Narbonne
                    70000.
                  
                  
                    
                    and from Mr. Lobinhes
                    20000.
                  
                  
                  
                    
                    The value of china crockery converted into money
                    
                             24 000.
                  
                  
                    
                    Total
                    920,000.₶
                  
                  
                    
                    From this must be deducted the price of Langeac
                    
                           170 000.
                  
                  
                    
                    Remaining expenses exclusively related to the French Revolution
                    
                           750 000.₶ 
                  
                  
                    
                    Note. We are not mentioning the sale of the hôtel de La Marck because its price is included with that of the house on the Rue de Lille.
                  
                  
                    
                    The sale of lands and the interest on capital borrowed and not paid back during this second period decreased his income by 33 thousand livres:
                  
                  
                    
                           
                    
                  
                  
                    3d Period 10 August 1792
                    As a result, the remaining income should only have added up to 75,000.₶ on 10 August 1792. But because of the successive increases of the preceding ten years and notwithstanding the abolition of all feudal rights, the fact is, that on 10 August 1792 his income still added up to 80,000₶, as was demonstrated by the general statement delivered in January 1793 to the heads of the Bureau des Emigrés of the Departement de la Seine and here is the analysis of it.
                  
                  
                    
                    Half of the lands of Azay, la folaine, Chevigny fontenay, Armançay and le Breuil in Touraine
                    10000.₶
                  
                  
                    
                    
                           Lands of K au frait, S. Michel, Lariviere
                        
                    24000.
                  
                  
                    
                    
                           of the old market, le Parc and Ledresnay
                        
                    5500.
                  
                  
                    
                    
                           of S. Quihöet and Duplessix
                        
                    12000.
                  
                  
                    
                    
                           of Chavaniac, Vissac Lafayette, Langeac and Clavières
                    18,000
                  
                  
                    
                    
                           And annuities in Paris from the nation and individuals
                    
                           10 500.
                  
                  
                    
                    Sum equals
                    
                           80 000.
                  
                  
                    
                    It is true that these 80,000₶ were burdened with 13,200₶ of interest owed to Messrs. de Luzignem, de Narbonne, Lobinhes and de Naucaze; but as the nation that seized all his property barely paid the 78,000₶ owed Mr. de Naucaze for Clavières, it is absolutely true that what was left to him still adds up to 76,000₶ of income and here is the evaluation.
                  
                  
                    
                    The 65,500.₶ remaining from the real estate, over thirty years adds up to
                    1,965,000₶
                  
                  
                    
                    
                           and the annuities totaling 10500.₶ over twenty years add up to
                    210,000
                  
                  
                    
                    Moreover, on 10 August 1792 farm rents, as well as back interest on annuities and wood fell due
                    112910.
                  
                  
                    
                    The hôtel owned by Mr. de Lafayette on the Rue de Lille was bought by him for 200,000₶; he spent at least 50 thousand on additions and conveniences, and the furniture in it was well worth 50000.₶
                        
                    
                  
                  
                    
                    This hôtel, which was also seized by the nation, was thus worth 300,000.₶ to Mr. de Lafayette, but as the nation reimbursed Madame de Lafayette her dowry of 200000₶, it is appropriate to deduct this sum from the 300 even though it brought him almost nothing; and in this way there remains only one hundred thousand livres on this line
                    
                              100 000.
                  
                  
                    
                    Consequently, the confiscation included another
                    
                           2,387,910.
                  
                
                There is so little exaggeration in these calculations that it would be easy to increase the total by scrutinizing further, and as proof of this, we can recall the indemnity of more than 50 thousand écus that France still owed Mr. de Lafayette for a quarter of a forest called the Bois-Grand, granted by Charles VII to Marshal de Lafayette in acknowledgment of his valuable service against the English, a tract that since then, the Maitrise d’Ambert has taken back
                Observations  
                     
   (a) The portion of the account and the observations made by Mr. Morizot have been copied literally without changing a word

                If one were to ask Mr. de Lafayette how the love of Liberty could have cost one and a half million francs, it would be easy for him to answer.
                That the purchase of the ship La Victoire at Bordeaux and the belongings loaded on his second voyage such as sabers, swords, pistols, belts, sword straps, military braid, tents, sheets and saddles absorbed more than 350,000.₶ and that a similar sum was consumed by the bills of exchange drawn from America for the benefit of Messieurs Kalb, Beaumarchais, Bauluy, Ray de chaumont le Coulteux etc. and that with Mr. de Lafayette’s disinterestedness and all kinds of expenses during the three years in which he commanded the national guard and led such a great life, one should not
			 be astonished that the French Revolution carried away from him the 750,000.₶ established in the second period covered by this report.
                
                Here ends the report of Mr. Morizot; he could have added a few more observations to explain further the totality of the expenses now under discussion. The vessel that Mr. de Lafayette had bought in France and which had transported him, the officers sent by the American commissioners, the boxes of arms purchased in Bayonne etc. was lost on the return trip before it could be insured, which made a difference of one hundred thousand francs. The transportation of the belongings mentioned above, as well as the ones
			 chosen by him for his troops, and other items, was always conducted at great expense, sometimes by post to deceive the enemy; the trips, from the one to Charlestown by land with all the officers given to him, to those to Spain and the final one to America, were very costly, and this, added to all the other considerations, makes less extraordinary General Lafayette’s decision not to involve either the American or the French governments. As for
			 the French Revolution, those who were induced to follow this great movement and who appreciate General Lafayette’s expenses will not be surprised by them.
                Nevertheless, the fact remains that by selling 10,000.₶ worth of annuities in land, he could have nullified the expenses mentioned above; 70,000.₶ in income and a house worth one hundred thousand écus would have then remained to him. The dowry of which he had only used 200,000.₶ was to produce much more. It was thought that it would ultimately yield one million. It is therefore true that General Lafayette after great sacrifices still had a sufficient fortune, and that his children, without taking into account other eventual inheritances could expect to receive a large patrimony; more than one hundred thousand francs were still owed to Mr. de Lafayette.
                But during the period of his exile his possessions became dilapidated and were sold; the debt was decreased by only 78000₶, by the sum reimbursed by Mr. de Naucaze’s settlement and by what was recovered from the Clavières land. 
			 But as arrears in income amounting to 112,000.₶ were all seized, his family found itself owing more than 80,000₶ from the repairs to Chavaniac, for daily expenses, etc. And as all his newly made military equipment was pilfered on Dumouriez’s arrival, there was also a loss of forty thousand francs; added to this was the roughly twenty thousand francs he took with him, the only resource for those who accompanied him into exile, and one will find at the time of his banishment an unexpected debt of more than 300,000.₶
                  
                
                  
                    
            
            
            It is true that Mr. Gouverneur Morris was willing some time later to loan one hundred thousand francs in assignats which, at the rate of depreciation, had been reduced in a manner to produce at the time of payment 5% interest, a sum of 68,000.₶ that we will take into account later; but, not assigning anything to the subsistence of his family or to the expenses arising from his persecuted condition, the trip of Mr. George Washington Lafayette to America, that of the rest of his family to Hamburg etc., one can see that Mr. Morris’s generous advance found in the items mentioned above a kind of compensation. It is impossible to discover the exact amounts spent during this confusing period when everybody was in danger, when all documents were burned; however, one can understand that, without taking into account the expense of living in a foreign country, the debt anterior to his banishment amounted to at least
         
                    320,000.₶
                  
                  
                    
            
            
            The expenses caused by his captivity were enormous; the prisoners had to pay their own way as long as their money lasted, and as General Lafayette was the only one with some money, he had to take responsibility for his fellow prisoners. But this was a small matter in comparison with all that his European friends did financially to save his life, to correspond with him, and to facilitate his escape. Some of them made great personal sacrifices, and the sums generously sent by the American government were swallowed up. General Lafayette’s family provided for its own expenses while living in Olmutz. So that on arriving at Hamburg after an imprisonment of five years he found nothing of what had been intended for him and only an increased debt to Mr. Gouverneur Morris up to the time when he was paid 68000.₶; to Mr. Parish former United States consul, forty three thousand Livres; to Mr. Bollman a contract reduced to 30000.₶
                        
            
            
         
                    141000.
                     
                        
                  
                  
                    
            
            
            
            Twenty-four thousand francs sent by Mr. King, a similar sum bequeathed by Mrs. Edwards, an English lady, were used to support General Lafayette and his family, to help a few friends exiled in Holstein and in Holland and to pay for trips made by his family to France to recover the remnants of his estate, until the time of his return in the year 8. a few months before the year 1800.
            
            
         
                    ––––––––
                  
                  
                    
                    
                           461,000.₶ 
         
                  
                  
                    
            
            
            At that time, Mr. de Luzignem his creditor for 100,000.₶ was content with a payment in land. Madame de Narbonne consented to a repayment of a debt of 40,000.₶ for half of this sum, in cash. 
             
            
            In the papers of General Greene was found a note for 24,000.₶ owed to his friend, but on the other hand General Lafayette had to make a payment of 20,000₶ for a property near Lafayette that he had intended to pay off with a sale in Brittany; the confiscation of both properties left him nothing but the debt; he was not required to pay all of the interest that had been piling up on his debts, but it was necessary to pay a great portion of it, whereas the interest on only a single debt from Mr. de Montmorin’s inheritance was paid; Finally, a lot of people for whom he had taken responsibility, either out of friendship, or because of the upheavals of the Revolution, having perished or finding themselves insolvent, all these demands fell on him, and it is understandable that before recovering any part of his property, General Lafayette found himself, through a kind of mischance, owing about 400,000.₶ let us say only
            
         
                    380,000.₶
                  
                  
                    
            
            
            
            
            Regarding the one hundred thousand francs and more that was still owed to him, the Suffrein family 40,000₶ the Latremoille family 20,000₶ Mr. de Canillac 15,000.₶ Mrs. Dulac 10,000₶ etc. these people had all been financially ruined and so all these accounts remained unpaid.
            
            
            
         
                    
                  
                  
                    
            
            
            
            Mr. de Lafayette found in Auvergne and in Brittany, not without some sacrifices 9000.₶ in annuities; his mother-in-law’s inheritance, divided sixteen months after his return, was reduced to an estate estimated at one hundred thousand écus, but that yielded only eight thousand francs in net rental income, the house and the woods entering into this estimation for 54,000.₶ There were a few annual expenses, a balance of 23,000.₶ and a compensation of 42,000.₶ for his part in the repairs made to the farmhouses. The house, of which only the walls were sound, needed to have its whole interior renovated; Mr. de Lafayette found in it for himself and his family, neither furniture nor household linens, nor anything that constitutes an establishment; he had to buy everything.
            
            
         
                    
                  
                  
                    
            It is true that the government, which wanted to retain the Cayenne clove tree plantation, which had acquired great value during the previous twelve years and for which someone had made an initial offer of three hundred thousand francs, bought it for 140,000. We will count this sum as compensation for all of the household and repair expenses mentioned above.
                    
                  
                  
                    
            
            
            
            It is in this situation that General Lafayette learned that the Congress of the United States was willing to undertake the restoration of his fortune and that instead of selling off his remaining properties, he could give them to his children and create at La Grange an establishment for himself and his family, he was all the more encouraged to do so on learning that instead of military lands on the Ohio River, Congress was kind enough to give him more valuable land in Louisiana; a portion of which was adjacent to New Orleans: all the information he received of this magnificent present indicated it to be of immense value and assured him that no interest on a loan could equal the annual increase in the value of this superb property.
            
            
         
                    
                  
                  
                    
            
            The first effect of this was that he freed himself from the balance of 23,000.₶ advanced by his brother-in-law Mr. de Grammont, and from another 17 thousand francs he owed him as compensation and for money provided to his aunt in stormy times by placing this debt of 40,000.₶ on the Louisiana lands.
         
                    
                  
                  
                    
            
            
            
            
            By marriage contracts he gave his three children the properties he had recovered; three thousand livres of annuities for each of them and he took care to increase the value of his mother-in-law’s inheritance, which he and her daughter had kept for their own use during their lifetime.
            
            
            
         
                    
                  
                  
                    
            The agricultural improvements he made there cost 40,000.₶; it took more than 20,000₶ worth of purchases to create an area for cultivation. His capital for agricultural development cost him 30,000.₶ Total.
                    
            90,000.
                  
                  
                    
            But also, instead of a farm rent of 8000₶, 2400. of which he ceded in order to pay for his expenses and which, consequently would be reduced to 5600.₶, he already draws from 12 to 13000.₶ from his farm and will take out more in the future, moreover he took a portion out of it and put in timber, which increased his expenses for improvements by more than
                    
                             10,000.
         
                  
                  
                    
            Therefore we will find in this outline a capital of
                    480,000₶
                  
                  
                    
            
            General Lafayette married off his three children, he suffered an accident that required him to travel, and other trips were required by sacred duties. His income during the first years after his return from exile was totally insufficient.
         
                    
                  
                  
                    Let us say all these items add up to.
                    
                             40,000.
         
                  
                  
                    
                    
                           520,000₶ 
         
                  
                
                Thus, without entering into details as accurate as Mr. Morizot’s, this explains how a sum in the neighborhood of one hundred thousand dollars to be paid off was reached.
                Although it is true that General Lafayette’s fortune could have been settled at an earlier date for one hundred thousand dollars, the interest on most of the capital increased his debt annually. However, for a long time, he only mentioned this sum because it was always proposed to establish an income for him with a portion of the sales, part of which he would have used to pay the interest on the increase in capital such as it would have been at the time the Louisiana donation was made to him. The letters he was receiving gave him every assurance that the annual increase in the value of the lands coming to him would soon make up the difference.
                
                Several years having gone by, the difference has become enormous, and the accumulated interest from his debts, the ruinous sacrifices that had to be made while waiting day after day for news from the United States, have increased this sum prodigiously. Mr. Baring and Mr. Parker advanced him funds at 5%, the others charge 10 and 12, let us say 8% on average; five years have been enough to increase this sum by more than 200,000.₶, not counting the interest on the interest; six years would bring it to more than 250,000.₶ and the expenses thus added to the capital of his debts compounded each other.
                The misfortunes suffered by General Lafayette necessitated family arrangements amiably made, but always costly, without counting the sacrifice of 2400.₶ of income from farm rents foreign to its operation and intended to pay inheritance expenses.
                It can be seen that at the same time that the munificence of Congress pulled him and his family out of certain and undeserved ruin, it is of great importance that the resources that were so generously offered and announced in such a friendly way be granted
			 soon at least up to the complete settlement of his debts.
                From this report, the first part of which is a very exact statement given by Mr. Morizot, and the other an outline sufficient to understand General Lafayette’s situation; the expenses of the same kind, though successive, having been put together, one can have an idea of the
			 sums that would have been necessary as early as the first year of the Louisiana gift, what would be needed at the present time, and of the urgency of not wasting any time in the settlement of his debts. The American correspondence, as interrupted as it has been by
			 political difficulties, guaranteed him a fortune not only equal to this settlement but also offered a considerable surplus for his family; assuming this is right, supposing his fortune settled by
			 the
			 gift of the Louisiana lands, and setting aside the surplus for his grandchildren’s future dowries, we will look for other income to allow him to live at La Grange.
                Through the family arrangement made between General Lafayette and his three children, he took care to pay all the capital on the common debts that enter into the account of incurred expenses to be paid from the Louisiana lands.
                He recognized his children’s right to 3000.₶ in income each, in all 9000.₶, to properties in Auvergne and Brittany that were guaranteed to them by marriage contract, annuities of nine hundred francs in Brittany: two thousand four hundred francs for farms in Brie from his mother-in-law’s inheritance were abandoned to his children to pay annually the alms and pensions given to those who had suffered from misfortune.
                General Lafayette recognized his children’s ownership of the rest of the La Grange estate, but reserved for himself the use of it during his lifetime. This property consists of
                1st Woods so much increased in value that at present, without taking into account a young 26-acre forest, they earn about one thousand écus in income and are sufficient, despite the high price of this combustible, not only to provide for all the heating needs of the family, but also to cover a few other small expenses.
                2d A house that, from the expenses mentioned above, is now in good shape and sufficiently furnished for him, his three children, his daughter-in-law, 
                     
                     his two sons-in-law, and seven grandchildren, making a total of fourteen people.
                3d A working farm that will bring him next year, all expenses taken into account, twelve to thirteen thousand francs in net income and will increase in value in ensuing years.
                4th To this landed income we must add the balance of the pension owed to his rank as general, which amounts to six thousand francs minus a slight deduction.
                It follows that supposing that all the debts are paid off by the land Congress had the munificence to give him in Louisiana, each of Mr. de Lafayette’s children receiving from him 3000.₶ in annuities, all his family receiving room and board at his house, he would have an income of eighteen thousand livres in annuities, which will be successively raised to 20,000.₶
                  
                This is how the gift of the United States would have saved him from an apparently desperate situation by guaranteeing him possession of a strictly sufficient income, which a very small increase in his Louisiana settlements would render complete, and the expectation of a great future benefit to his children, even if he were forced, in order to settle his debts, to abandon to the moneylenders half of
			 the increase in value that will take place over the next 10 years.
              
              
                N.B. Since the composition of this document, the information that has arrived from Louisiana on the rate of the desired loan is so satisfactory, that it seems that a 10% interest rate accumulating with the principal, the whole thing payable within five to ten years, and mortgaged on the piece of land near the city, should offer the moneylenders a sufficient advantage and all the security necessary.
              
            
          